On Motion for Rehearing.
The motion for rehearing presents, and an unusually able and interesting brief urges, that it was error, not only reversible but jurisdictional, to submit to the jury the question of appellant's guilt of voluntary manslaughter, upon this information, which contains a single count, and that charging murder in the first degree.
Appellant did not object to the instruction nor to the receipt of the verdict. He did move in arrest of judgment, on the ground stated. No point was made of it on the original presentation here. It is of course for appellant to demonstrate that the point is now available. This burden he has assumed. We consider the legal point of such importance and so much in need of clarification that we proceed directly to it, without any *Page 467 
expression as to its present availability in appellant's defense.
The controlling statute is 1929 Comp. St. § 35-4409. Originally (Laws 1925, c. 145, § 9) it lacked the proviso now appearing at the end of it. The proviso was added at the first opportunity after the decision in State v. Taylor, 33 N.M. 35, 261 P. 808, where the section was considered in its original form.
Appellant must here combat the applicability of a statutory provision: "The jury trying the cause may find the defendant or defendants guilty of any offense the commission of which is necessarily included in that with which he or they are charged." And, in doing so, he is faced with the declaration of this court: "Voluntary manslaughter is necessarily included within a charge of murder." State v. Parker, 34 N.M. 486, 285 P. 490, 492. Appellant undertakes to show that the statute does not apply and that the declaration was erroneous.
Appellant does not question, what is known to all, that the practice pursued in the case at bar had prevailed in this jurisdiction from the beginning, and that it was in supposed conformity to the common law. It seems never to have been challenged in this court until attacked in State v. Parker, supra. There it was claimed to be opposed to Laws 1925, c. 145, and to State v. Taylor, supra. We overruled the contention as there made, holding that the statute in its original form required "that each grade of felonious homicide be set out in a separate count," but that the requirement was not jurisdictional and was waived by failure to object seasonably.
Appellant's contentions may perhaps be reduced to this: As the law of England has developed up to the time of the separation, on an indictment for murder, if the facts warranted, it was the duty of the judge to submit and of the jury to convict of manslaughter. But: (1) By codification of the substantive law of homicide, particularly in 1907, we removed the reason for the English rule which became American common law; and (2) by enactment of Laws 1925, c. 145, we expressly abolished the rule; and (3) we did not restore it by the proviso of 1929 (Laws 1929, c. 48, § 1).
1. Appellant urges that, at that stage of English law which we recognize as our common law, the generic offense was unlawful homicide, of which murder and manslaughter were grades or degrees; that the distinction between the two was the presence or absence of malice aforethought; that every homicide was prima facie murder, it being for the accused to reduce his offense to manslaughter if he could not excuse or justify it; that, as a necessary result of this, murder was the proper charge to lodge against one who had killed because he was presumed to have known and to have intended the natural and necessary consequences of his act; that it followed also that there might and sometimes should be a conviction of manslaughter, since the accused had the right to overcome the presumption and to disprove the malice or raise a reasonable doubt regarding it.
We do not question this. Indeed, we are persuaded that appellant correctly represents both the substantive and the adjective law, *Page 468 
and that he truly locates in the former the reason for the latter.
But, the argument proceeds, we changed this when in 1907 we codified the substantive law of homicide. Felonious homicide ceased to be the generic offense. Murder and manslaughter emerged, each as a generic offense, the latter repugnant to the former, because it "must lack the very element — malice aforethought — which would make any unlawful killing murder." This does not strike us so forcibly and no precedent is shown for the reasoning.
We fail to perceive how or why felonious homicide is any less the generic offense under our statute than at the common law. According to appellant's own showing, it was not, at common law, an offense in the sense that one could be charged with or convicted of it. The charge was murder, and the conviction thereunder was murder or manslaughter. So, by our statute, the generic offense, in the sense employed, is the "unlawful killing of a human being." If done "with malice aforethought, either express or implied," it is "murder." 1929 Comp. St. § 35-301. If done "without malice," it is "manslaughter." Id. § 35-305. We deal with the same general subject or generic offense, culpable homicide. We use the same terms, murder and manslaughter. We preserve the same distinction, the presence or absence of malice. The relation between the two is just what it was at the common law. If the absence of malice in manslaughter renders that offense repugnant to murder, which requires malice, the same repugnancy existed at the common law.
Quoting from Odger's The Common Law of England (2d Ed.) vol. 1, p. 273, appellant gives us this classification:
"Homicide is of four kinds: —
"(1) Murder; where a man unlawfully causes the death of another with malice aforethought, express or implied.
"(2) Manslaughter; where a man unlawfully causes the death of another, but without malice aforethought, express or implied.
"(3) Justifiable; where death is lawfully inflicted.
"(4) Excusable; where death is accidental."
This would serve to-day as a fair classification under our statute, allowing for a few innovations not material to the argument.
In codifying homicide we have preserved, in the primary definitions, the very language in which the common-law writers were accustomed to define murder and manslaughter. We cannot see that the further classification of both offenses affects the argument. The idea that each is now a distinct and generic offense, while formerly both were grades or degrees of an all-embracing generic offense, must spring from the conception that the absence of malice is an affirmative element to be shown before there can be a conviction of manslaughter, instead of a residuum of guilt remaining after the malice of murder is eliminated. Nothing that we have done, legislatively or judicially, supports that idea. *Page 469 
Our acquiescence in the statement that at the common law every homicide was prima facie murder does not imply the existence then or now of a presumption against innocence. We are not aware that it meant more then than it means to-day.
"Thus the state is not required, in order to make out a prima facie case of murder, to prove (in addition to the killing of the deceased by the defendant) that the defendant was not so insane as to be wanting in criminal capacity, or that the killing was not an accident, or that it did not result from the privileged use of deadly force, or that it did not result from the sudden heat of passion engendered by great provocation, or other matters of this kind. To require such proof, moreover, would constitute an absurd waste of time. This difficulty is avoided by a rule of law in the form of a presumption. It has sometimes been said that every homicide is presumed to have been with malice aforethought and that it devolves upon the prisoner to prove circumstances which will justify, excuse or mitigate the act. This, however, is quite generally recognized to be an overstatement of the position. If the evidence introduced by the state, while showing the killing of the deceased by the defendant, should at the same time establish some basis of justification or excuse, the defendant would be entitled to a directed verdict of acquittal without the introduction of evidence on his part. Hence, it is necessary to put the matter in this form: — Every homicide is presumed to have been committed with malice aforethought unless the evidence which proves the killing itself shows it to have been done without malice." A Re-examination of Malice Aforethought, by Professor Rollin M. Perkins, 43 Yale Law Journal, p. 550.
The principle is just as sound now as at the common law. If the state believes that the killing involves malice, the proper charge is murder. If the accused, unable to justify or excuse, is able to mitigate, the verdict of manslaughter must be available. No protection or benefit would inure to the accused by requiring the state to include a separate count for manslaughter merely as a position to which it might retire if necessary.
2. We have already held in accordance with appellant's contention that the statute of 1925 changed the rule as a matter of adjective law. In State v. Parker, supra, we recognized a legislative intent "that each grade of felonious homicide be set out in a separate count." We need not pursue appellant's contention that we erred in holding that the new requirement was not jurisdictional and might be waived.
3. Did the Legislature restore the former rule by the proviso of 1929? Part of appellant's argument here is defeated by our inability to concede that murder and manslaughter are differently related than at the common law, or in any different or larger sense distinct offenses. Pursuing that basic thought, which we reject, appellant considers that murder and manslaughter are "different offenses" the accused may be guilty of by "the same acts," rather than "different forms or degrees" of the "same offense." Cf. 1929 Comp. St. § 35-4409. In both of those cases *Page 470 
the original section, while prohibiting charging more than one offense in the information, yields to permit charging the "different offenses" or "different forms or degrees" in separate counts.
The real question is whether manslaughter is an offense the commission of which is "necessarily included" in the murder with which appellant was charged, within the meaning of the proviso. It is readily to be perceived that the two offenses are distinct in the sense that manslaughter was not committed in committing the higher offense of murder. If murder was committed, there was no manslaughter. But that is not the point. The lesser need not be committed in the perpetration of the greater. The commission of the lesser need only be "necessarily included" in the offense charged. The charge that there was an unlawful killing from malice aforethought, which constitutes murder, embraces the several elements, the killing, the unlawfulness of it, and the malice of it. On each element the accused is put to trial. As to any of them the proof may fail. If there was no killing or if it was not unlawful, there is no guilt. If there was a killing and it was unlawful but without malice, there is guilt of manslaughter. In that sense, murder as defined in law necessarily includes manslaughter as defined in law.
Much stress is placed upon the fact pointed out in State v. Taylor, supra, and frequently since, that the 1925 act was taken from Oklahoma, and upon the further fact, apparent from a reading of the Taylor opinion, that the proviso is in the language of the "distinct statutory provision" of Oklahoma therein quoted. "Necessarily included," it is urged, according to controlling Oklahoma decisions, has a special meaning. This we pointed out in the Taylor Case and need not here repeat.
It is not held in Oklahoma, however, that manslaughter is not necessarily included in the charge of murder. The contrary is held. Rhea v. Territory, 3 Okla. Crim. 230, 105 P. 314; Cochran v. State, 4 Okla. Crim. 379, 111 P. 974. It is also held that assault with intent to do great bodily harm is necessarily included in assault with intent to kill. Hickman v. State, 32 Okla. Crim. 307,240 P. 1097. These decisions show that, according to Oklahoma jurisprudence, where the distinction between two offenses is in the intent with which the act was done, the offense involving the more innocent intent is necessarily included in the other.
Appellant points to the necessity of pleading "the acts constituting the offense" rather than the offense as defined. Cf. 1929 Comp. St. § 35-4406. He then says that not every murder necessarily includes a manslaughter; that homicide by poison, lying in wait, or torture is scarcely susceptible of reduction to manslaughter; that unless murder, in every state of facts and by whatever means accomplished, embraces within it a possible manslaughter, the latter cannot be "necessarily included" in a charge of the former.
This same situation existed at the common law. But the fact that the means employed in or the circumstances of a particular *Page 471 
homicide precluded reduction to manslaughter did not change the result that murder, as such, embraces manslaughter. As appellant himself contends, the criterion is not whether the particular facts pleaded include a lesser offense; it is whether the larger offense in its nature, elements, and definition includes the lesser.
Before the 1929 proviso was adopted, the original 1925 act and the decision in State v. Taylor, supra, rather plainly foreboded the holding later forthcoming that each grade of felonious homicide should be set out in a separate count. We cannot doubt that the purpose of the proviso was to preclude that necessity. Otherwise it would be of small importance in criminal pleading. For many years an indictment for murder had been sufficient to put one on trial for manslaughter. The latter was still available to the state if it failed in its proof of malice. The accused might invoke it defensively. The judge might submit it and the jury convict of it, though the state claimed that it had proven malice and the accused claimed that he had shown self-defense. State v. Smith, 26 N.M. 482, 194 P. 869. The procedure was well understood, convenient, practicable, and, so far as we know, satisfactory. The Legislature determined to revert to it. "Necessarily included" fairly, though perhaps not best, expresses the relation between manslaughter and murder. The meaning attributed to it in Oklahoma exposition and application does not change the common-law rule in homicide cases.
Finding nothing in the new point raised to warrant a rehearing, we conclude that the motion should be denied.
WATSON, C.J., and SADLER, BICKLEY, and ZINN, JJ., concur.